ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-198, concluding that JOHN L. BLUNT of FAIRVIEW, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.2(d) (counseling a client in conduct the attorney knows is illegal, criminal or fraudulent), and good cause appearing;
It is ORDERED that JOHN L. BLUNT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.